DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



      
Such claim limitations are: (environmental condition acquisition unit; classification unit; storage unit) in claim 1; (setting unit) in claim 2; (reaction acquisition unit; setting unit) in claim 3; (environmental condition acquisition unit) in claim 4; (reaction acquisition unit; classification unit) in claim 5; (input unit; control unit) in claim 9; (selection unit; control unit) in claim 10; (selection unit) in claim 11; (reaction acquisition unit; selection unit) in claim 12; (priority determination unit; selection unit) in claim 13.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
 (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto (USPAP       2014/0210,800).

            Regarding claim 1, Takimoto recites, an environmental condition acquisition unit configured to acquire an environmental condition in order to generate a specific environment in a target space (Please note, figure 1, block 101 as well as paragraph 0006. As indicated a display control apparatus including a display environment detection unit configured to detect a display environment of content); a classification unit configured to generate a cluster from a plurality of environmental conditions acquired by the environmental condition acquisition unit, based on features of the environmental conditions (Please note, figure 1, block 103 as well as paragraph 0006. As indicated a clustering condition setting unit configured to set a clustering condition of the content based on the display environment, a clustering unit configured to execute clustering of the content based on the clustering condition ); and a storage unit that stores the cluster and a feature of the cluster in association with each other (Please note, figure 9, block 919).
            Regarding claim 2, Takimoto recites, a setting unit configured to set the feature of the cluster (Please note, figure 2, block 103 and paragraph 0040. As indicated content clustering can be executed by converting information like that described above into a feature quantity vector in a feature space, setting a threshold for the distance between pieces of content in the feature space and the number of pieces of content included in a cluster, and classifying similar content in the same cluster. In this case, examples of the clustering condition may include what to set as a feature amount vector element, how each piece of information is converted to generate the feature amount vector, what value the threshold is set at and what kind of threshold is used when classifying the content into clusters and the like. The clustering condition setting unit 103 changes a part or all of such clustering conditions based on the display environment).
            Regarding claim 7, Takimoto recites, wherein the cluster is formed of a group of environmental conditions or a region including environmental conditions in a space expressed by n-dimensional information (Please note, paragraph 0008. As indicated a program for realizing on a computer a function of detecting a display environment of content, a function of setting a clustering condition of the content based on the display environment, a function of executing clustering of the content based on the clustering condition, and a function of displaying the content on a display unit based on a result of the clustering).
            Regarding claim 8, Takimoto recites, generating, using an environmental condition classified by the cluster classification device, a predetermined environment in the target space (Please note, paragraph 0038. As indicated the clustering condition setting unit 103 sets a content clustering condition based on the display environment detected by the display environment detection unit 101. The clustering unit 105 executes content clustering based on the clustering condition set by the clustering condition setting unit 103. In the present embodiment, the content may be any kind of data, such as an image file, a document file, or an audio file, for example, that is stored in the server 100 as content data 107).
          Regarding claim 9, Takimoto recites, an input unit configured to receive an input
corresponding to a feature of the cluster (Please note, figure 9, block 915), and a control unit configured to control the environment generation device in accordance with an environmental condition selected from a cluster corresponding to the feature of the cluster received by the
input unit (Please note, paragraph 0123. As indicated the input device 915 includes an input control circuit which generates an input signal on the basis of the information which is input by a user and outputs the input signal to the CPU 901).



















Allowable Subject Matter


Claims 3-6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein a reaction acquisition unit configured to acquire a reaction of a person present in the target space, the setting unit being configured to set the feature of the cluster based on a basis of the reaction acquired by the reaction acquisition unit.















Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, August 9, 2021